      Case 1:12-cr-00435 Document 158 Filed on 09/11/20 in TXSD Page 1 of 1
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                                                                     September 11, 2020
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                   David J. Bradley, Clerk

                         BROWNSVILLE DIVISION

UNITED STATES OF AMERICA,               §
                                        §
VS.                                     §   CRIMINAL NO. 1:12-CR-435-1
                                        §
TOMAS YARRINGTON RUVALCABA,             §
et al,                                  §
                                        §
         Defendants.                    §

                                    ORDER

       The Court hereby VACATES all court settings in this matter. The Court
ORDERS parties to submit a status report by Monday, September 21, 2020.


       SIGNED this 11th day of September 2020.


                                        ___________________________________
                                        Hilda Tagle
                                        Senior United States District Judge




1/1
